TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00191-CR
NO. 03-03-00192-CR



Larry Ralph Elliott, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NOS. 02-256-K277 & 02-257-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief in these causes was originally due October 8, 2003.  Counsel was
previously ordered to file his brief no later than December 29, 2003. (1)  Counsel now moves for a
further extension, to January 22, 2004.
The motions for extension of time are granted.  Appellant's counsel, Mr. John R.
Duer, is ordered to tender a brief in appellant's behalf no later than January 22, 2004.  No further
extension of time will be granted.

It is ordered December 18, 2003.

Before Justices Kidd, Puryear and Pemberton
Do Not Publish
1.        Due to an oversight, this order was not entered in both causes.